Citation Nr: 0739162	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his September 2005 
Form 9, the veteran requested a Board hearing and 
specifically limited the appeal to the issues as stated on 
the previous page.  In January 2006 correspondence, the 
veteran withdrew his hearing request.  

A May 2007 statement by the Del Norte County Veterans Service 
Office indicated that the veteran wished to file increased 
rating claims for all of his service connected disabilities 
because he was now on oxygen and was injecting insulin.  In 
an accompanying Fax cover sheet, the Del Norte County 
Veterans Service Office (located in California) indicated 
that it was sending the information via the Oregon Department 
of Veterans' Affairs (ODVA).  Although it's not clear as to 
why the Del Norte County Veterans' Service Office submitted 
such a statement essentially on behalf of ODVA, there was no 
indication that the veteran desired to rescind representation 
with ODVA.  Here, the VA Form 21-22 designated ODVA as the 
veteran's representative since March 2005.  There was no 
indication that the veteran moved out of Oregon and to 
California where Del Norte County Veterans Service Office was 
located.  ODVA was afforded the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
and submitted a statement in support of claim in January 
2006.  VA Adjudication Procedure Manual, M21-1, Part IV, 
para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2007).  
Therefore, ODVA will continue to be recognized as the 
veteran's representative, unless the veteran submits another 
VA Form 21-22.  In regards to the increased rating claims 
mentioned in the May 2007 correspondence, these matters are 
not before the Board and are referred to the RO for further 
notice.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Here, there was conflicting medical evidence regarding 
whether the veteran's thyroid disorder was related to his 
service-connected diabetes mellitus or Agent Orange exposure.  
A February 2003 San Francisco VA outpatient treatment record 
found that the veteran suffered with diabetes mellitus, 
eczema, and hypothyroidism, which all were probable 
consequences of Agent Orange exposure.  However, a May 2005 
treatment record from Roseburg VA Medical Center noted that 
the veteran's hypothyroidism was not previously linked to 
Agent Orange exposure.  In June 2005, the VA examiner found 
that there was no medical evidence that connected 
hypothyroidism to diabetes or to exposure to Agent Orange.  
Therefore, it was less likely than not that the veteran's 
hypothyroid disease was related either to his diabetes or his 
exposure to Agent Orange.  In September 2005, the veteran 
submitted an internet article from the Journal of Diabetes 
that discussed a relationship between diabetes mellitus and a 
thyroid disorder.  Here, although the May 2005 treatment 
record and the June 2005 VA examination found that there was 
no medical evidence linking hypothyroidism to Agent Orange or 
diabetes mellitus, other medical records associated with the 
claims file suggested otherwise.  Given the above apparently 
conflicting evidence, clarification is needed. 

Although the RO was afforded the veteran a VA examination in 
June 2005, the Board finds that the June 2005 VA examination 
was inadequate for deciding the claims seeking service 
connection for right ear hearing loss and tinnitus.  On the 
June 2005 VA examination, the examiner noted that the veteran 
had a significant history of noise in occupation and some 
recreational noise.  There was no testing done at the time of 
his military discharge.  The examiner suspected that high 
frequency loss was more related to 30 plus years of 
industrial noise (shovel operator).  She suspected that 
tinnitus was due to industrial noise and possible other 
health issues and medications.  She opined that it was less 
likely than not that hearing loss and tinnitus were due to 
military exposure only.  The Board finds that the VA 
examiner's opinion was not clear as to whether she was 
indicating that the veteran's military service was not the 
only contributing factor to his current hearing loss and 
tinnitus or whether there was no relationship at all.  As 
such, a new VA examination is indicated.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be notified that 
if he desires to change representation, 
that he should submit a new VA Form 21-22 
and rescind representation with ODVA.  

2.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

3.  The veteran should be asked to 
identify all VA and non-VA sources of 
treatment or evaluation he received for 
thyroid disorder, right ear hearing loss, 
and tinnitus since his discharge from 
service.  The RO/AMC should obtain copies 
of all treatment or evaluation records 
(those not yet secured) from the 
identified sources.

4.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
thyroid disorder.  All tests and studies 
needed to make this determination should 
be ordered.  The claims file should be 
forwarded to the examiner(s) for review.  
Based upon the examination findings, 
review of historical records, and medical 
principles, the physician(s) should opine 
whether it is at least as likely as not 
that the veteran has a thyroid disorder 
that is related to his active service, 
including Agent Orange exposure, or to his 
service-connected diabetes mellitus.  The 
examiner(s) should provide detailed 
rationale for all opinions provided (and 
should reconcile them with any opinions 
already of record).   

5.  The RO/AMC should arrange for the 
veteran to be examined by an 
otolaryngologist to ascertain the likely 
etiology of his current right ear hearing 
loss. The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination. The physician should 
examine the veteran, review the claims 
file, including all evidence recently 
added to the file, and opine whether it is 
at least as likely as not that the 
veteran's current hearing loss disability 
is related to his service, rather than 
other, intervening, factors. The examiner 
should fully explain the rationale for any 
opinion given.

6.  The RO/AMC should then review the 
claims.  If any of the claims remain 
denied, the RO/AMC should provide the 
veteran an appropriate SSOC and give him 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

